ANNETTE KINGSLAND ZIEGLER, J.
¶ 109. {concurring). I join the conclusions of the majority opinion, namely that (1) the circuit court improperly considered Jack Link's untimely motion after verdict; (2) Jay Link does not have standing to appeal his oppression claim under Wis. Stat. § 180.1430(2)(b); and (3) Jay did not waive his right to appeal from the circuit court's order that precluded him from introducing to the jury his theory of damages for breach of fiduciary duty. See majority op., ¶ 11.
¶ 110. As to the first issue, however, I write separately and concur because I believe this case underscores the disparate treatment that can result under the court of appeals' rationale in Granado v. Sentry Insurance, 228 Wis. 2d 794, 599 N.W.2d 62 (Ct. App. 1999). Unlike the majority, I would overrule Granado and, in the future, apply the bright-line rule articulated in St. John's Home of Milwaukee v. Continental Casualty Co., 150 Wis. 2d 37, 441 N.W.2d 219 (1989), to the clerks of circuit court.1 A clerk of circuit court has the discretionary authority *51to accept papers after-hours but cannot exercise the judicial power to determine whether such papers were timely filed. Rather, even if papers are somehow delivered to the clerk after-hours, the clerk should treat the papers as having been filed on the following business day.
¶ 111. A clerk of circuit court should strive to treat all litigants the same. When access to the clerk, rather than courthouse hours, is determinative of whether papers are timely filed and thus can be considered by the circuit court judge, the result is unequal treatment under the law. Equal treatment under the law is fundamental to our system of justice, and I cannot support a practice that operates otherwise.
I. PROCEDURAL HISTORY
¶ 112. To explain my position, it is necessary to first recount certain aspects of this case's procedural history.
¶ 113. On July 9, 2008, after a six-week trial, a jury found, inter alia, that Jack breached his fiduciary duties to Jay and that Jay breached his fiduciary duties to Link Snacks, Inc. (Link Snacks) and to L.S.I., Inc. (L.S.I.).2
¶ 114. To compensate Jay for the damage caused by Jack's breach of fiduciary duties, the jury awarded Jay $736,000. In addition, upon finding that Jack acted maliciously toward Jay, the jury awarded Jay $5,000,000 in punitive damages.
¶ 115. At the same time, to compensate Link Snacks and L.S.I. for the damage caused by Jay's breach of fiduciary duties, the jury awarded each company $1. In addition, upon finding that Jay acted maliciously *52toward Link Snacks and L.S.I., the jury assessed a total of $5,000,000 in punitive damages against Jay— $3,500,000 to be paid to Link Snacks and $1,500,000 to be paid to L.S.I.
¶ 116. Consequently, with regard to punitive damages, the jury verdict effectively created a wash. That is, the jury awarded Jay $5,000,000 in punitive damages and, at the same time, assessed $5,000,000 in punitive damages against Jay.
¶ 117. After the verdict was announced, the circuit court specifically instructed the parties that, pursuant to Wis. Stat. § 805.16(1),3 any motions after verdict must be filed within 20 days. In other words, the parties were required to file their motions after verdict by July 29, 2008.
¶ 118. Jack and Jay filed cross motions after the verdict. In relevant part, both Jack and Jay sought a new trial under Wis. Stat. § 805.15(6),4 arguing that the punitive damages assessed against them were grossly excessive.
*53¶ 119. The business hours of the Washburn County Clerk of Circuit Court are 8:00 a.m. to 4:30 p.m., Monday through Friday, excluding legal holidays. On July 29, 2008, the 20th day after the jury rendered its verdict in this case, at 4:17 p.m., Jay's attorney called the office of the Washburn County Clerk of Circuit Court, informing the clerk that he was on his way to the courthouse to file Jay's motion after verdict. Jay filed his motion at 4:32 p.m., two minutes after the office closed. Nevertheless, the clerk of circuit court accepted Jay's filing and stamped the motion as being filed on July 29, 2008. The clerk explained, "I find that [Jay's attorney's] documents were filed in a timely manner on July 29, 2008 due to the fact that his office had given the clerk of court office a call regarding the filing . .. ."
¶ 120. Jack, on the other hand, mailed his motion after verdict from Chicago to the Washburn County Clerk of Circuit Court. The motion was mailed on July 29, 2008, but it was not received and filed by the clerk until July 30, 2008, at 11:19 a.m.
¶ 121. On July 31, 2008, the circuit court, sua sponte, issued an order finding that both Jack's motion after verdict and Jay's motion after verdict were filed after the Washburn County Clerk of Circuit Court officially closed on July 29, 2008. The circuit court concluded that it lacked competency to consider Jack's motion because the motion was filed on July 30, 2008, one day after the strict 20-day deadline set forth in Wis. Stat. § 805.16(1). However, the circuit court concluded that Jay's motion was timely filed. The circuit court reasoned, "[The clerk of circuit court] filed the pleading and this Court is bound by the date stamped by the Clerk."
*54¶ 122. On August 6, 2008, the circuit court reconsidered its earlier ruling and decided to consider the merits of Jack's motion after verdict — in addition to the merits of Jay's motion after verdict. The circuit court concluded that the punitive damages assessed against both Jack and Jay were unconstitutionally excessive and that a more appropriate ratio between the compensatory damages and punitive damages is one to one. Consequently, the circuit court reduced the parties' punitive damages awards as follows: the court reduced Jay's punitive damages award from $5,000,000 to $736,000 (equal to his award of compensatory damages); the court reduced Link Snacks' punitive damages award from $3,500,000 to $1 (equal to its award of compensatory damages); and reduced L.S.I.'s punitive damages award from $1,500,000 to $1 (equal to its award of compensatory damages). As a practical matter, after the circuit court's remittitur of the punitive damages awards, the awards were no longer a wash as far as Jay was concerned; rather, the circuit court's reduction created a $735,998 award in Jay's favor.
¶ 123. Notably, the circuit court remitted the punitive damages awards without ordering a new trial on the issue of damages, as expressly directed in Wis. Stat. § 805.15(6). Moreover, the parties never elected to accept judgment in the remitted amount. See § 805.15(6). To the contrary, the parties cross-appealed the circuit court's order reducing their respective punitive damages awards.
¶ 124. The court of appeals reversed the circuit court's order reducing Jay's punitive damages award and affirmed the circuit court's order reducing Link Snacks and L.S.I.'s punitive damages awards. N. Air Servs., Inc. v. Link, No. 2008AP2897, unpublished slip op. (Wis. Ct. App. Nov. 17, 2009). The court of appeals *55concluded that the circuit court lacked competency to reduce Jay's punitive damages award because Jack's motion after verdict was untimely. Id., ¶ 4. Citing Granado, the court of appeals dismissed Jack's argument that his motion should be considered timely if Jay's motion, also filed late, was considered timely:
Jay's motion. . . was filed on the twentieth day just minutes after the clerk's office closed, after counsel had called the office while it was open to inform the clerk the motion was on its way. The clerk placed a memo in the file stating the clerk exercised discretion to accept the motion for filing. We recognized the clerk's discretion to do so in Granado, 228 Wis. 2d at 797, 800. Nothing about the acceptance of Jay's filing presents any inequality vis-a-vis Jack's tardy filing the following day.
N. Air Servs., Inc., No. 2008AP2897, unpublished slip op., ¶ 11. Accordingly, the court of appeals ordered the circuit court to reinstate the full $5,000,000 punitive damages award to Jay. Id., ¶ 1.
¶ 125. This case is before the supreme court today on Jack and Jay's cross-appeals, largely because the clerk of circuit court deemed timely one of the two late motions after verdict.
II. ANALYSIS
¶ 126. The majority affirms the decision of the court of appeals that reversed the circuit court's order reducing Jay's punitive damages award. Majority op., ¶¶ 11, 74. I agree with that result. As the court of appeals correctly recognized, the circuit court lacked competency to consider Jack's motion after verdict because the motion was not timely filed; the motion was filed on July 30, 2008, one day after the 20-day deadline *56set forth in Wis. Stat. § 805.16(1). See Ahrens-Cadillac Oldsmobile, Inc. v. Belongia, 151 Wis. 2d 763, 766-67, 445 N.W.2d 744 (Ct. App. 1989) ("[T]he trial court loses its competency to consider postverdict motions filed after the twenty day deadline, unless the court has granted an extension within that time.").
¶ 127. At the same time, the majority declines to adopt a bright-line rule that if any documents or pápers are delivered or received in the office of the clerk of circuit court after the specified closing time, they will be treated as having been filed on the following day. See St. John's Home, 150 Wis. 2d at 44. Under that bright-line rule, both Jack's motion after verdict and Jay's motion after verdict would be deemed filed on July 30, 2008, and hence would be untimely. Instead of adopting that bright-line rule, the majority adopts the court of appeals' rationale in Granado, concluding that "it is within the clerk of circuit court's discretion as an elected constitutional officer to accept and file pleadings received after the end of usual business hours, so long as that discretion is exercised reasonably and is within the guidelines provided by the legislature." Majority op., ¶ 73. The majority reasons that "[t]he instant case is a prime example of why this flexible approach is preferable to Jack's proposed bright-line rule." Id., ¶ 72.1 respectfully disagree. In fact, I believe this case underscores the disparate treatment that can result under the court of appeals' rationale in Granado. I would overrule Granado and, in the future, apply the bright-line rule articulated in St. John's Home to the clerks of circuit court.
¶ 128. To more fully explain my position, I begin by discussing why I believe Granado is not grounded in the law. I then turn to the instant case and discuss why *57it underscores the disparate treatment that can result under the rationale in Granado, now adopted by the majority.
A. Granado is not grounded in the law.
¶ 129. This court has made clear that the acts of the clerk of circuit court are "ministerial and clerical," and the clerk "may not exercise judicial power except in accordance with the strict language of a statute conferring such power upon him." Pac. Nat'l Fire Ins. Co. v. Irmiger, 254 Wis. 207, 212, 36 N.W.2d 89 (1949); see also State v. Prihoda, 2000 WI 123, ¶ 22, 239 Wis. 2d 244, 618 N.W.2d 857; Hamilton v. DILHR, 56 Wis. 2d 673, 682, 203 N.W.2d 7 (1973); State v. Dickson, 53 Wis. 2d 532, 540-41, 193 N.W.2d 17 (1972); State v. Johnston, 133 Wis. 2d 261, 265, 394 N.W.2d 915 (Ct. App. 1986). Ministerial acts are, by definition, non-discretionary. See State ex rel. J. H. Findorff & Son, Inc. v. Circuit Court for Milwaukee Cnty., 2000 WI 30, ¶ 20, 233 Wis. 2d 428, 608 N.W.2d 679; Johnston, 133 Wis. 2d at 267; Black's Law Dictionary 1011 (7th ed. 1999).
¶ 130. Nevertheless, in Granado, the court of appeals determined that the clerk of circuit court is entitled to some discretion in the discharge of its duties, including the requirement under Wis. Stat. § 59.40(2)(a)5 that a paper be "properly deposited" before a clerk may file it.6 228 Wis. 2d at 804-05. For *58purposes of reviewing the clerk's exercise of its discretion under § 59.40(2)(a), the court of appeals concluded that "the further removed from an office's legislative guidelines and usual business hours a transaction occurs, the less likely it is that the papers have been properly deposited." Id.
¶ 131. The Granado court recognized that the authority of the clerk of circuit court is conferred and limited by the legislature, id. at 800, but nevertheless expanded the clerk's authority under Wis. Stat. § 59.40(2)(a) to include the discretion to accept papers after-hours and make a judicially-binding determination whether such papers are "properly deposited."7 In doing so, the Granado court ignored the distinction between a clerk's discretionary authority to stay after-hours and physically accept delivery of papers and the judicial power to determine whether such papers were timely filed. Indeed, under the rationale in Granado, a clerk's discretionary determination that a paper delivered after-hours is or is not "properly deposited" has the effect of conferring or depriving a circuit court's competence under Wis. Stat. § 805.16(1) to consider a motion after verdict. See Ahrens-Cadillac Oldsmobile, 151 Wis. 2d at 766. Absent express statutory authority, a clerk may not exercise such judicial power. Irmiger, 254 Wis. at 212.
¶ 132. For these very reasons, in St. John's Home, this court recognized that "the timeliness of the filing of *59a petition for review should not be governed by happenstance." 150 Wis. 2d at 43. We noted that the clerk of the supreme court has been designated to receive petitions for review and that "the timely filing of a petition for review is necessary to invoke this court's appellate jurisdiction." Id. at 42. Concerned about unpredictability and the potential for abuse, we "reject[ed] — as too problematic and cumbersome — any rule which would condone the after-hours delivery and receipt of a petition for review." Id. at 43-44. Instead, we adopted a bright-line rule that if any documents or papers are delivered or received in the office of the clerk of the supreme court after the specified closing time of 5:00 p.m., they will be treated as having been filed on the following day. Id. at 44.
¶ 133. In the future, I would apply this same bright-line rule to the clerks of circuit court. While a clerk of circuit court has the discretionary authority to accept papers after-hours, such papers should be treated as having been filed on the following business day.
B. This case underscores the disparate treatment that can result under the rationale in Granado, now adopted by the majority.
¶ 134. To appreciate the potential for unpredictability and abuse under the rationale in Granado, one need not look any further than the instant case and the result advanced by the majority opinion.
¶ 135. A jury found that Jack acted maliciously toward Jay and that Jay acted maliciously toward Link Snacks and L.S.I. They calculated punitive damages accordingly and effectively created a wash, awarding *60Jay $5,000,000 and at the same time assessing $5,000,000 against Jay. It must be remembered that "[i]n punitive damages, as in damages for pain and suffering, the law furnishes no mechanical legal rule for their measurement. The amount rests initially in the discretion of the jury." Fahrenberg v. Tengel, 96 Wis. 2d 211, 236, 291 N.W.2d 516 (1980).
¶ 136. Jack and Jay filed cross motions after the verdict, both of which were delivered to the Washburn County Clerk of Circuit Court after the office officially closed on July 29, 2008, the 20th day after the jury rendered its verdict in this case. Still, in an act of discretion upheld by the majority, the clerk found that Jay's motion was timely filed. As a result, the clerk effectively conferred competence upon the circuit court to consider Jay's otherwise late motion. The effect was considerable. The circuit court agreed with Jay that the $5,000,000 assessed against him was grossly excessive and consequently reduced Link Snacks and L.S.I.'s punitive damages awards to $1, creating a one to one ratio between their compensatory damages and punitive damages. While this court has recognized that "a reasonable relationship" between the amount of compensatory damages and the amount of punitive damages is required, we have also specifically "rejected] the notion that courts can use a multiplier, or fixed ratio of compensatory-to-punitive damages or criminal fines-to-punitive damages, to calculate the amount of reasonable punitive damages." Mgmt. Computer Servs., Inc. v. Hawkins, Ash, Baptie & Co., 206 Wis. 2d 158, 194, 557 N.W.2d 67 (1996).
¶ 137. Because Jack's motion after verdict was not timely filed, the circuit court lacked competence to consider it, and Jay's punitive damages award remains at $5,000,000. Consequently, as far as Jay is concerned, *61what was once a wash calculated by the jury is now a $4,999,998 award in his favor. That near $5,000,000 difference is the result of the clerk of circuit court's discretionary determination that Jay's motion after verdict was timely filed.
¶ 138. What is more, the circuit court remitted Link Snacks and L.S.I.'s punitive damages awards without providing the parties the option of a new trial on the issue of damages, as statutorily mandated. See Wis. Stat. § 805.15(6); Mgmt. Computer Servs., 206 Wis. 2d at 175 & n.14.
¶ 139. The disparate treatment between Jack and Jay is potentially compounded if only Jay gets a new trial on the issue of damages. The majority remands this case to the court of appeals for a determination of whether the circuit court erred by precluding Jay from introducing to the jury his theory of damages for breach of fiduciary duty. See majority op., ¶¶ 99, 103. If the court of appeals answers that question in the affirmative, it seems that this case must at least be remanded to the circuit court for a new trial on the issue of Jay's damages for Jack's breach of fiduciary duties.8
¶ 140. As a practical matter, on remand, regardless of how the court of appeals decides the evidentiary issue of whether the circuit court erred by precluding *62Jay from introducing to the jury his theory of damages for breach of fiduciary duty, this case could very well be sent back to the circuit court for a new trial on the issue of damages because of the circuit court's failure to abide by the statutory requirements in Wis. Stat. § 805.15(6). The circuit court remitted the punitive damages awards without providing the parties the option of a new trial on the issue of damages, as statutorily mandated in § 805.15(6). Pursuant to § 805.15(6), when the circuit court determines that a verdict is excessive, "the court shall determine the amount which as a matter of law is reasonable, and shall order a new trial on the issue of damages, unless within 10 days the party to whom the option is offered elects to accept judgment in the changed amount." (Emphasis added.) In this case, neither Jay, Link Snacks, nor L.S.I. accepted judgment in the changed amount. It follows that the court of appeals may need to address whether a new trial on the issue of damages is the proper remedy in this case and for whom.9
¶ 141. In summary, this disparate treatment is the upshot of the clerk of circuit court's discretionary determination, upheld by the majority, that Jay's motion after verdict was timely filed. In contrast, under a bright-line rule that any papers received in the office of the clerk of circuit court after the specified closing time will be treated as having been filed on the following day, both Jack's motion after verdict and Jay's motion after verdict would have been deemed untimely. In that case, the circuit court would have lacked competency to *63consider both motions, and the jury verdict would have stood. I favor that equitable result over the result advanced by the majority today.
¶ 142. For the foregoing reasons, I respectfully concur.
¶ 143. I am authorized to state that Justice N. PATRICK CROOKS joins this concurrence.

 Link Snacks was then owned by Jack, Troy, and Jay Link, and L.S.I. was then owned by Troy and Jay Link.


 Wisconsin Stat. §805.16(1) states: "Motions after verdict shall be filed and served within 20 days after the verdict is rendered, unless the court, within 20 days after the verdict is rendered, sets a longer time by an order specifying the dates for filing motions, briefs or other documents." In this case, within 20 days after the verdict was rendered, the circuit court did not set a longer time for the parties to file their motions after verdict.


 Wisconsin Stat. § 805.15(6) provides:
Excessive or Inadequate Verdicts. If a trial court determines that a verdict is excessive or inadequate, not due to perversity or prejudice or as a result of error during trial (other than an error as to damages), the court shall determine the amount which as a matter of law is reasonable, and shall order a new trial on the issue of damages, unless within 10 days the party to whom the option is offered elects to accept judgment in the changed amount. If the option is not accepted, the time period for petitioning the court of *53appeals for leave to appeal the order for a new trial under ss. 808.03(2) and 809.50 commences on the last day of the option period.


 Wisconsin Stat. § 59.40(2) provides, in relevant part, that "[t]he clerk of circuit court shall: (a) File and keep all papers properly deposited with him or her in every action or proceeding unless required to transmit the papers. ..."


 Notably, the court of appeals' decision in Granado makes no mention of the word "ministerial." See 228 Wis. 2d 794. The majority too dismisses the concept, acknowledging only in a *58footnote that the acts of the clerk of circuit court are ministerial and clerical. Majority op., ¶ 73 n.31.


 Likewise, the majority acknowledges that the discretion of the clerk of circuit court must be "legislatively-prescribed," majority op., ¶ 70 n.29, but then inappropriately expands the discretion to accept filings after-hours into the authority to determine whether such filings are timely. See id,., ¶ 71.


 What remains unclear is whether all parties herein would receive a new trial on the issue of damages such that the jury would hear the entire body of evidence, or whether it is contemplated that only Jay is to receive a new trial on damages for Jack's breach of fiduciary duties. In other words, while Link Snacks and L.S.I. had their punitive damages awards reduced to $1 without the benefit of a new trial on damages pursuant to Wis. Stat. § 805.15(6), may Jay now obtain a new trial on damages and potentially receive an even more lucrative jury verdict — without the jury being able to hear the whole story?


 The court of appeals may need to address whether the circuit court nonetheless had the authority to adjust all parties' punitive damages awards, even though the circuit court was deciding only Jay's motion after verdict brought under Wis. Stat. § 805.15(6).